 

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL WATSON,
Petitioner, NO. 3:18-CV-0676
v. (JUDGE CAPUTO)

WARDEN KATHY P. LANE,

 

Respondent.

MEMORANDUM

Presently before me is the Petition for Writ of Habeas Corpus (Doc. 1) filed by
Michael Watson (“Petitioner”). Because Petitioner has been released from custody,
the petition will be dismissed as moot.

I. Background

On March 27, 2018, Petitioner filed the instant petition pursuant to 28 U.S.C.
§ 2241 alleging due process violations in relation to a disciplinary hearing. (See Doc.
1, generally). Specifically, Petitioner contends that he was denied the right to appeal
an adverse decision by a Disciplinary Hearing Officer (“DHO”) when he was not
given a copy of the DHO report. (See Doc. 2, 1). As a result of the DHO’s decision,
Petitioner lost 55 days of “Good Conduct Time.” (id. at 2).

Respondent filed her response to the petition on April 19, 2018 requesting that
the petition be transferred to the United District Court for the District of Massachusetts
because Petitioner was in custody in that District. (See Doc. 7, generally). Petitioner
submitted a traverse on May 24, 2018. (See Doc. 8, generally).

On October 11, 2019, Petitioner submitted a change of address, which indicated
that he had been released from custody. (See Doc. 13, generally). The Bureau of
Prisons’ Inmate Locator confirms that Petitioner was in fact released from custody on
that date. See Inmate Locator, available at https://www.bop.gov/inmateloc/# (last
visited October 15, 2019).

 
 

Il. Discussion

“Under Article III of the Constitution, a federal court may adjudicate ‘only
actual, ongoing cases or controversies.’” Burkey v. Marberry, 556 F.3d 142, 147 3d
Cir. 2009) (quoting Lewis v. Continental Bank Corp., 494 U.S. 472, 477, 110 S. Ct.
1249, 108 L. Ed. 2d 400 (1990)). “The case or controversy requirement continues
through all stages of federal judicial proceedings, trial and appellate, and requires that
parties have a personal stake in the outcome.” /d. (citing Lewis, 494 U.S. at 477-478,
110 S. Ct. 1249).

The United States District Court for the District of New Jersey recently
dismissed as moot a § 2241 petition where the petitioner was released from custody
prior to disposition of the underlying petition challenging the actions of the Bureau
of Prisons in a prison disciplinary hearing. See Reyes v. Fed. Bureau of Prisons, No.
17-4562, 2019 WL 4302964, at *1 (D.N.J. Sept. 11, 2019). In doing so, the Reyes
court explained:

The remedy in a 3 2241 petition challenging a disciplinary
proceeding would be to remand to the BOP to conduct a new
disciplinary hearing. See Bridge v. U.S. Parole Comm'n, 981
F.2d 97, 105 (3d Cir. 1992) (“[T]he appropriate judicial
remedy when an agency exceeds tts discretion is a remand to
the agency for further proceedings consistent with the
court’s opinion.”) (citing Federal Power Comm. v. Idaho
Power Co., 344 U.S. 17, 20 (1952)); Mitts v. Zickefoose, 869
F. Supp. 2d 568, 575 (D.N.J.2012) (“Ifa federal court sitting
in habeas review finds that the constitutional safeguards . -
. of due process, have been violated, the sole remedy that
court could offer is a curative hearing.”); Cannon v. Schultz,
No. 08-4514, 2010 WL 2539387, at *6 (D.N.J. June 16,
2010) (“[E]ven ifa federal court determines that an inmate’s
due process rights were violated during an administrative
hearing, the federal court does not conduct its own ‘trial’
superceding a defective administrative proceeding: in such
case, the proper remedy is a curative administrative hearing
conducted in accordance with due process requirements.”).
However, the Court cannot order the BOP to conduct a new
hearing in this matter because Petitioner has completed his
period of incarceration and is no longer in BOP custody.

In Burkey, the Third Circuit affirmed the district
court’s determination that a § 2241 petition challenging a
prison disciplinary hearing was moot after the petitioner was
released from BOP custody onto supervised release. 556

2

 
 

F.3d 142 (3d Cir. 2009). The court reasoned that petitioner’s
sentence had expired and that delayed commencement of a
“validly imposed term of supervised release” is insufficient
to be a “continuing injury” to avoid mootness after release
from BOP custody. Jd. at'148. As Petitioner challenges only
the actions of the BOP in his prison disciplinary hearing,
there is no live case or controversy following Petitioner’s
release from prison.

Id. at *1-2.

Similarly, in Keaton v. Maiorana, No. 15-2490, 2017 WL 2592379, at *1-2
(M.D. Pa. June 15, 2017), this Court dismissed a pending § 2441 petition challenging
the loss of good time credits in light to the petitioner’s release from custody. The
court observed that “a petition under 28 U.S.C. § 2241 challenging the loss of good
time credits becomes ‘moot upon [petitioner’s] release from imprisonment unless he
[or she] can demonstrate some collateral consequence that persists beyond the
sentence’s expiration and is likely to be redressed by a favorable judicial decision.’”
Id. (quoting Scott v. Schuykill FCT, 298 F. App’x 202, 204 (3d Cir. 2008)). Because
the petitioner failed to demonstrate any collateral consequences resulted from the
petitioner’s disciplinary hearing, the Keaton court dismissed the petition. Id.

The same is compelled here. More particularly, Petitioner was released from
custody on or about October 11, 2019. The underlying petition sought to restore his
“Good Conduct Time” and to “expunge the underlying incident report[.]” (Doc. 2, 8).
In short, Petitioner’s release from custody renders those requests moot. Moveover,
there is nothing in the record to suggest that any collateral consequences exist as a
result of the disciplinary hearing.

Ti. Conclusion

For the above stated reasons, Petitioner’s § 2241 petition will be dismissed as

moot.

An appropriate order follows.

 

October 16, 2019 /s/ A. Richard Caputo
Date A. Kichard Caputo

United States District Judge

 
